       Case 7:18-cv-04675-LMS Document 122 Filed 10/06/20 Page 1 of 3

                                                                   i .i."> L.''''--' ";-~ '




                                                              H

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT IF NEW YORK                                  U !s
                                                                                              ^
                                                                  \.°.\.^

LAURA PEGLER, ;

                Plaintiff, ;                                AMENDED ORDER

                -against"                         :      l8Civ.4675(KMK)(LMS)

TELEVISION EQUIPMENT ASSOC., et a!.» :

                Defendants. :




        By letter* dated August 3, 2020, Plaintiffs counsel sought to enforce ttiis Court's ruling,

issued July 10, 2020, that Defendant Television Equipment Associates, Inc. ("TEA") was to

reimburse Plaintiff for the interest and attorneys' fees incurred as a result of the Plaintiff having

sought and obtsined enforcement of the Settlement Agreement previously entered into by the

parties. Defendants counsel spposes the Order on the grounds that the original settlement

agreement did not envision that attomeyy' fees would be awarded in the situation before the

Courts and on the grounds tha£ the submitted fees are not reasonable. For the reasons set forth

herein, the undersigneel awards Plaintiff interest in the amount of $94.84 an<I attorneys' fees in

the amount &f$6Jll.

        Having been involved throughout the discussion of possible settlement in this matter, it is

my underst anting that the reference during the oral statement of the settlement agreement on

March 14, 2019, with regard to attorneys' fees (see n, 2» p. 2, of Defendants' counsel's letter of




        ! The Jetters submine^ to the Court with regard to this pending issue relate to the
settlement itself, which is confidential and therefore arc being filed under seal simultaneously
with issuance of this Order.

                                             Page 1 of 3
       Case 7:18-cv-04675-LMS Document 122 Filed 10/06/20 Page 2 of 3




August 20,2020, filed under seal) was truly intended to apply to any effort to obtain review of

any party s conduct pursuant to the agreement, including review by this Court, which was

envisioned and included in the agreement ("Any issues regarding enforcement of the settlement

except calculation [of the appropriate ajnount ] will be brought before [the undersigned] and the

Court will retain jurisdiction for purposes of resolving any issues relating to enforcement of the

settlement." Conference March 14,2019).

       The Court's review of the claimed attorneys' fees leads to the conclusion that a substantial

part of the time expended was necessary because new counsel, who had not been involved in the

settlement negotiations or settlement agreement, were brought in to handle this matter at this

stage. As a result, time was expended throughout which would not have been necessary, at least

not to that degree, if counsel at this time had also been involved in the settlement process. I

therefore conclude that the claimed amount of Mr. Licm-e'y work , at 19.4 hours, is excessive,

and reduce the hours by 30% to 13.58 hours> for a payment due of$6,111. No information has

been provided to justify the Federal Express cost, so I do not award it.

       Defendants have not. opposed the payment of interest on the settlement amount, and

therefore the interest payment of $94.84 is ore!ered to be paid by Defendant TEA.

       For these reasons Defendant TEA is ordered to pay to Plaintiff the total amount of

$6,205.84.

       This constitutes the Decision and Order of the Court,

       Counsel is hereby notified that although the undersigned maintained jurisdiction of this



       2 The actual language is omitted as it includes settlement language that is confidential.

       3 Counsel has already agreed not to claim the $450.00 for the work of Amber T.
Wallace,


                                           Page 2 of 3
      Case 7:18-cv-04675-LMS Document 122 Filed 10/06/20 Page 3 of 3




matter for purposes of enforcing settlement, the upcoming retirement of the undersigned would

prevent the undersigned from doing so in future. Cases assigned to the undersigned will be

reassigned to a different Magistrate Judge, and counse! will be notified of that t'eassigament.

Dated; October 6, 2020
       White Plains, New York


                                                              SCLQJ^



                                                                    i. Davison
                                                              United States Magistrate Judge
                                                              Southern District of New York




                                           Page 3 of 3
